                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

HARRIET W. HARMON                                                                  PLAINTIFF

v.                                                      CIVIL ACTION NO.: 4:19-cv-90-JMV

COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT


             ORDER GRANTING UNOPPOSED MOTION FOR REMAND

       THIS CAUSE having come on for hearing on the Defendant’s Unopposed Motion for

Remand [ECF No. 18] and this Court, having considered the same and being fully advised in the

premises, and noting that Plaintiff Harriet W. Harmon has no objection, is of the opinion that said

Unopposed Motion for Remand is well taken and should be, and the same is, hereby granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant’s Unopposed

Motion for Remand is GRANTED, and this matter is REVERSED and REMANDED for further

action by the Commissioner of the Social Security Administration pursuant to the fourth

sentence of 42 U.S.C. § 405(g).

       IT IS FURTHER ORDERED that the Administrative Law Judge will give further

consideration to the residual functional capacity assessment and evaluate all the medical

evidence of record. The Social Security Administration will provide Plaintiff Harriet W. Harmon

the opportunity for an additional hearing and the opportunity to submit additional medical

evidence. As warranted, the Social Security Administration may obtain supplemental evidence

from a vocational expert.

       This, the 18th day of December, 2019.


                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
